Case 4:21-cv-00465-ALM Document 1-2 Filed 06/18/21 Page 1 of 14 PageID #: 28




                           EXHIBIT B
                            Case 4:21-cv-00465-ALM Document 1-2 Filed 06/18/21 Page 2 of 14 PageID #: 29
                                        EXHIBIT B - IMPLICIT’S INFRINGEMENT ANALYSIS

                                                       U.S. Patent No. 8,856,185 – Walmart, Inc.
     Implicit, LLC (“Implicit”) provides evidence of infringement of at least claim 1 of U.S. Patent No. 8,856,185 (hereinafter “the ’185 patent”) by
Walmart, Inc. (“Walmart”). In support thereof, Implicit provides the following claim charts.
        “Accused Instrumentalities” as used herein refers to at least Walmart.com. These claim charts demonstrate Walmart’s infringement by
comparing each element of the asserted claims to corresponding components, aspects, and/or features of the Accused Instrumentalities. These claim
charts are not intended to constitute an expert report on infringement. These claim charts include information provided by way of example, and not by
way of limitation.
         Unless otherwise noted, Implicit contends that Walmart directly infringes the ’185 patent in violation of 35 U.S.C. § 271(a) by selling,
offering to sell, making, using, and/or importing the Accused Instrumentalities. The following exemplary analysis demonstrates that infringement.
Unless otherwise noted, Implicit further contends that the evidence below supports a finding of indirect infringement under 35 U.S.C. §§ 271(b)
and/or (c), in conjunction with other evidence of liability under one or more of those subsections. Walmart makes, uses, sells, imports, or offers for
sale in the United States, or has made, used, sold, imported, or offered for sale in the past, without authority, or induces others to make, use, sell,
import, or offer for sale in the United States, or has induced others to make, use, sell, import, or offer for sale in the past, without authority products,
equipment, or services that infringe claim 1 of the ’185 patent, including without limitation, the Accused Instrumentalities.
        Unless otherwise noted, Implicit believes and contends that each element of each claim asserted herein is literally met through Walmart’s
provision of the Accused Instrumentalities. However, to the extent that Walmart attempts to allege that any asserted claim element is not literally
met, Implicit believes and contends that such elements are met under the doctrine of equivalents. More specifically, in its investigation and analysis
of the Accused Instrumentalities, Implicit did not identify any substantial differences between the elements of the patent claims and the
corresponding features of the Accused Instrumentalities, as set forth herein. In each instance, the identified feature of the Accused Instrumentalities
performs at least substantially the same function in substantially the same way to achieve substantially the same result as the corresponding claim
element.
        To the extent the chart of an asserted claim relies on evidence about certain specifically identified Accused Instrumentalities, Implicit asserts
that, on information and belief, any similarly functioning instrumentalities also infringes the charted claim. Implicit reserves the right to amend this
infringement analysis based on other products made, used, sold, imported, or offered for sale by Walmart. Implicit also reserves the right to amend
this infringement analysis by citing other claims of the ’185 patent, not listed in the claim chart, that are infringed by the Accused Instrumentalities.
Implicit further reserves the right to amend this infringement analysis by adding, subtracting, or otherwise modifying content in the “Accused
Instrumentalities” column of each chart.
                  Case 4:21-cv-00465-ALM Document 1-2 Filed 06/18/21 Page 3 of 14 PageID #: 30

                                                               EXHIBIT B
                                  CLAIM CHART BASED ON INFRINGEMENT ANALYSIS OF WALMART
                                                  U.S. Patent No. 8,856,185


         Claim #                                                 Accused Instrumentalities
1. A method,               Upon information and belief, Walmart is the direct infringer practicing the method recited here.
comprising:
storing, at a computer      Walmart creates product pages and
system, information         stores product information made
that implements a           available to the public through its
namespace having a          website, Walmart.com. The products
plurality of objects,       available for purchase from
wherein the stored          Walmart.com are associated with
information includes        objects stored within one or more
data for various ones of    computer system within Walmart’s e-
the plurality of objects    commerce platform and those objects
that is indicative of       have associated attributes. The object
attribute values for one    attributes have attribute values. For
or more of a plurality      example, a database connected to the
of object attributes;       webserver for Walmart.com stores
                            information that implements a
                            namespace for various products
                            available for purchase through
                            Walmart.com. According to the ’185
                            patent, “[a] namespace is a collection
                            of names that each uniquely identifies
                            an object. For example, the pathnames
                            of a conventional file system uniquely
                            identify the files of the file system and
                            are thus a namespace for the file
                            system. Namespaces, however, can
                            contain the names of a wide variety of
                            objects including files, computer input
                            and output devices, users, and so on.”
                            1:43-49.

                                                                 2 of 13
Case 4:21-cv-00465-ALM Document 1-2 Filed 06/18/21 Page 4 of 14 PageID #: 31

                                     EXHIBIT B
              CLAIM CHART BASED ON INFRINGEMENT ANALYSIS OF WALMART
                                   U.S. Patent No. 8,856,185
       Walmart’s e-commerce platform stores
       information that implements a
       namespace (collection of names)
       having a plurality of objects (each
       associated with a Walmart product),
       wherein the stored information
       includes data for various ones of the
       plurality of objects that is indicative of
       attribute values (for example TV Size)
       for one or more of a plurality of object
       attributes.




      Source: https://www.walmart.com/cp/tv-video/1060825




                                       3 of 13
                 Case 4:21-cv-00465-ALM Document 1-2 Filed 06/18/21 Page 5 of 14 PageID #: 32

                                                          EXHIBIT B
                               CLAIM CHART BASED ON INFRINGEMENT ANALYSIS OF WALMART
                                                     U.S. Patent No. 8,856,185
receiving, by the        Walmart’s e-commerce platform receives objects associated with consumer products for sale through
computer system, an      Walmart’s website and these objects have associated with them a “user-defined attribute value”. For
object associated with a example, as illustrated through the screenshot below, Walmart’s e-commerce system includes a product
user-defined attribute   page with user ratings, each product user rating being a user-defined attribute value.
value;




                         Source: https://www.walmart.com/ip/Element-70-Class-4K-UHD-LED-Roku-Smart-TV-HDR-
                         E4SW7019RKU/632565655


                                                            4 of 13
Case 4:21-cv-00465-ALM Document 1-2 Filed 06/18/21 Page 6 of 14 PageID #: 33

                                        EXHIBIT B
             CLAIM CHART BASED ON INFRINGEMENT ANALYSIS OF WALMART
                             U.S. Patent No. 8,856,185




      Source: https://www.walmart.com/ip/Element-70-Class-4K-UHD-LED-Roku-Smart-TV-HDR-
      E4SW7019RKU/632565655

      The “Customer Rating” attribute may also be used to further filter-query Walmart’s products.




      Source: https://www.walmart.com/browse/electronics/70-inch-
      tvs/3944_1060825_2489948_3857592?povid=1060825+%7C+2020-07-
      17+%7C+70%20inch%20TVs%20Desktop




                                          5 of 13
                  Case 4:21-cv-00465-ALM Document 1-2 Filed 06/18/21 Page 7 of 14 PageID #: 34

                                                            EXHIBIT B
                                 CLAIM CHART BASED ON INFRINGEMENT ANALYSIS OF WALMART
                                                     U.S. Patent No. 8,856,185
adding, by the           Walmart’s e-commerce platform adds objects associated with the user-defined attribute values to the
computer system, the     aforementioned mentioned namesapce. For example, Walmart’s product pages include an aggregate of
object associated with   the individual ratings each user gave to the product. The product is associated with an object added to the
the user-defined         namespace in Walmart’s system. A specific example of an “the associated with the user-defined attribute
attribute value to the   value to the namespace” is illustrated through the Element 70" Class 4K UHD LED Roku Smart TV HDR
namespace;               product page illustrated below.




                         Source: https://www.walmart.com/ip/Element-70-Class-4K-UHD-LED-Roku-Smart-TV-HDR-
                         E4SW7019RKU/632565655




                                                             6 of 13
                   Case 4:21-cv-00465-ALM Document 1-2 Filed 06/18/21 Page 8 of 14 PageID #: 35

                                                                EXHIBIT B
                                    CLAIM CHART BASED ON INFRINGEMENT ANALYSIS OF WALMART
                                                       U.S. Patent No. 8,856,185
receiving, by the           Walmart’s e-commerce platform is configured to receive multiple queries the results of which indicate
computer system, first      attribute values and organization of the query results. For example, the screenshots below illustrate a first
and second queries of       query indicated by a product category, specifically “70 Inch TVs” within a first hierarchy of product
the namespace that          categories: Electronics > TV & Video > Shop TVs by Size > 70 Inch TVs
respectively indicate
one or more attribute
values and organization
of query results,
wherein the first query
indicates relative levels
of object attributes
within a first hierarchy
of object attributes and
wherein the second
query indicates relative
levels of object
attributes within a
second hierarchy of
object attributes;




                                                                 7 of 13
Case 4:21-cv-00465-ALM Document 1-2 Filed 06/18/21 Page 9 of 14 PageID #: 36

                                         EXHIBIT B
             CLAIM CHART BASED ON INFRINGEMENT ANALYSIS OF WALMART
                                 U.S. Patent No. 8,856,185
       The results of the above query navigation yields shows levels of object attributes within a first hierarchy:




       Source: https://www.walmart.com/browse/electronics/70-inch-
       tvs/3944_1060825_2489948_3857592?povid=2489948+%7C+contentZone1+%7C+2017-07-
       24+%7C+1+%7C+Perfection_TVsBySize_70_Inch
      Walmart’s platform is further configured to receive a second query using “filter”. As the screenshot
      immediately below illustrates, among these filters for TVs is a “Price” filter. For example, the category
      of TVs in the Walmart platform can be further queried for those priced between $700 and $1250.




      The search results page above evidences that Walmart’s platform is configured to receive and process
      both queries and indicate relative levels of object attributes within a hierarchy of object attributes.

                                           8 of 13
                 Case 4:21-cv-00465-ALM Document 1-2 Filed 06/18/21 Page 10 of 14 PageID #: 37

                                                              EXHIBIT B
                                  CLAIM CHART BASED ON INFRINGEMENT ANALYSIS OF WALMART
                                                       U.S. Patent No. 8,856,185
generating, by the        As evidenced by the screenshot above (republished below), Walmart’s e-commerce platform generates
computer system in        results, including first and second sets of access data, from the category selection and filter querying of
response to the first and Walmart.com to receive search results for various products, such as TVs, that are accessible objects and
second queries,           that match the attributes specified by the first and second queries.
respective first and
second sets of access
data usable to access
objects in the
namespace that have
one or more attribute
values that match the
one or more attribute
values specified by the
respective first and
second queries; and




                          Source: https://www.walmart.com/browse/electronics/70-inch-
                          tvs/3944_1060825_2489948_3857592?cat_id=3944_1060825_2489948_3857592&facet=price%3A%247
                          00+-+%241250

                                                                9 of 13
                 Case 4:21-cv-00465-ALM Document 1-2 Filed 06/18/21 Page 11 of 14 PageID #: 38

                                                              EXHIBIT B
                                 CLAIM CHART BASED ON INFRINGEMENT ANALYSIS OF WALMART
                                                       U.S. Patent No. 8,856,185
transmitting, by the   As evidenced by the screenshots above, Walmart’s e-commerce platform is configured to transmit through
computer system,       the Walmart.com webpage accessed by a user’s computer (second computer system) associated with the first
the first and second   and second queries, first and second sets of access data usable to access objects in the namespace that have
sets of access data    one or more attribute values that match the one or more attribute values specified by the respective first and
to one or more         second queries.
second computer
systems associated
with the first and
second queries.




                       Source: https://www.walmart.com/browse/electronics/70-inch-
                       tvs/3944_1060825_2489948_3857592?cat_id=3944_1060825_2489948_3857592&facet=price%3A%24700
                       +-+%241250


                                                               10 of 13
                 Case 4:21-cv-00465-ALM Document 1-2 Filed 06/18/21 Page 12 of 14 PageID #: 39

                                                               EXHIBIT B
                                   CLAIM CHART BASED ON INFRINGEMENT ANALYSIS OF WALMART
                                                       U.S. Patent No. 8,856,185
wherein the first      Walmart’s e-commerce platform is configured such that the first and second sets of access data are organized
and second sets of     using the respective first and second hierarchies. For example, in the screenshots below the first set of access
access data are        data reveals the hierarchy for product category.
organized using the
respective first and
second hierarchies,
and




                       In the screenshot below, the second set of access data reveals the hierarchy for the “Price” filter.




                       Source: https://www.walmart.com/browse/electronics/70-inch-
                       tvs/3944_1060825_2489948_3857592?cat_id=3944_1060825_2489948_3857592&facet=price%3A%24700
                       +-+%241250




                                                                11 of 13
                  Case 4:21-cv-00465-ALM Document 1-2 Filed 06/18/21 Page 13 of 14 PageID #: 40

                                                               EXHIBIT B
                                  CLAIM CHART BASED ON INFRINGEMENT ANALYSIS OF WALMART
                                                       U.S. Patent No. 8,856,185
wherein the second Walmart’s e-commerce platform is configured such that the second hierarchy includes a given attribute at a
hierarchy includes a level that is different from a level of the given attribute in the first hierarchy. For example, the screenshots
given attribute at a   below illustrate the secondary hierarchy (e.g., the “Price” filter) has a single sub-level of hierarchy within all
level that is          product namespaces, while the first hierarchy for Electronic products at Walmart show four levels or sub-
different from a       categories and, thus, a different level.
level of the given
attribute in the first
hierarchy.




                       Source: https://www.walmart.com/browse/electronics/70-inch-
                       tvs/3944_1060825_2489948_3857592?cat_id=3944_1060825_2489948_3857592&facet=price%3A%24700
                       +-+%241250

                                                                12 of 13
                   Case 4:21-cv-00465-ALM Document 1-2 Filed 06/18/21 Page 14 of 14 PageID #: 41

                                                                 EXHIBIT B
                                    CLAIM CHART BASED ON INFRINGEMENT ANALYSIS OF WALMART
                                                         U.S. Patent No. 8,856,185
Caveat: The notes and/or cited excerpts utilized herein are set forth for illustrative purposes only and are not meant to be limiting in any
manner. For example, the notes and/or cited excerpts, may or may not be supplemented or substituted with different excerpt(s) of the
relevant reference(s), as appropriate. Further, to the extent any error(s) and/or omission(s) exist herein, all rights are reserved to correct
the same.




                                                                  13 of 13
